330 S.W.3d 869 (2011)
Dolores WOOLERY, Appellant-Respondent,
v.
Sedalia DEMOCRAT, Respondent,
Treasurer of the State of Missouri-Custodian of the Second Injury Fund, Respondent-Appellant.
Nos. WD 72145, WD 72212.
Missouri Court of Appeals, Western District, Division One.
February 8, 2011.
Bart E. Eisenfelder, Kansas City, MO for Sedalia Democrat.
Cara L. Harris, Springfield, MO for State of MO Treasury Fund, for appellant.
Truman E. Allen, Columbia, MO, for respondent.
Before: MARK D. PFEIFFER, P.J., and THOMAS H. NEWTON and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Dolores Woolery appeals the Labor and Industrial Relations Commission's denial of her claim for workers' compensation benefits against her former employer, the Sedalia Democrat. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).